Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/5/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claimed subject matter of “tip ends” and “the distance between the first and second chambers is the greatest at tip ends of the first and second chambers;” and further claims “the center of gravity being determined based on shape of … child having a predetermined height and weight.”
Applicant is required to cancel the new matter in the reply to this Office Action.
The amendment to claims filed 8/5/2022 is acknowledged. Claims 1, and 4-17 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 was filed after the mailing date of the first office action on 5/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does not contain any reference to “tip ends” of the first and second chambers. The applicant references cancelled claims 2 and 3, and Figures 4-6 for support for the addition of the limitation “the distance between the first and second chambers is the greatest at tip ends of the first and second chambers.” However, this limitation is not in cancelled claims 2 and 3, and while the Examiner could guess to what are the “tip ends” of the first and second chambers, they are not discussed in the written description, and further, there is no mention that the distance between these “tip ends” must create the greatest distance between each chamber. In the specification, paragraphs [0045]-[0047] describe the inflation of the chambers and how the distance between the first and second chambers is gradually increased as extending away from the fixed chamber. However, there is no description regarding, or even mentioning, the “tip ends” and their relation.
Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6-9 recite “the center of gravity being determined based on a shape of an … child having a predetermined height and weight.” While the applicant points to paragraph [0059] for support, the referenced paragraph mentions no specifics of the center of gravity being determined based on the shape of a child, and also does not mention a predetermined height or weight, or how a predetermined height or weight would be measured. Paragraph [0059] simply states “The passenger (P1, P2) may be a dummy made based on a normal adult male or a dummy made based on the shape of a child or an adult female.” Further, the example given for the dummy in paragraph [0059] is specifications for an adult, more specifically closer to those of an adult male. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6-9, the claim recites the limitation being based on “shape of an … child” which would be variable. The shape of the adult that is predetermined has been explained to be described as the example in the specification in paragraph [0059]. The language in claims 6-9 attempt to claim the location of the fixed chamber in relation to the center of gravity of various body parts of a passenger. The claim limitation regarding the child is indefinite because the relationship of parts was based on the rider of an unspecified build. Brummer, 12 USPQ2d at 1655. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 11, 16, and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,688,955 to Shin et al. (hereinafter Shin).
Regarding claim 1, Shin discloses a roof (R) mounted airbag  (see Figures 4-6) comprising: a fixed chamber (10) having a first inner space and an upper portion fixed to a roof (R) of a vehicle and configured to expand downward when gas is supplied into the first inner space (see Figures 4-6); a first chamber (22) connected to the fixed chamber, having a second inner space connected to the first inner space of the fixed chamber (see Figures 4-6), and configured to expand downward when the gas is supplied into the second inner space from the first inner space of the fixed chamber; and a second chamber (24) connected to the fixed chamber (10) and spaced apart from the first chamber, (see Figures 4-6) having a third inner space connected to the first inner space of the fixed chamber, and configured to expand downward when the gas is supplied into the third inner space from the first inner space of the fixed chamber (see Figures 4-6), wherein the first (22) and second chambers (24) are spaced apart from each other (each comes from one side of the main chamber) and configured, when the gas is supplied thereto; and the first (22) and second chambers (24) are configured, when the gas is supplied thereto, to inclinedly extend in opposite directions, respectively (upper sections of 22 and 24 are inclined away from each other), such that to expand such that a distance between the first and second chambers is gradually increased as extending away from the fixed chamber (see deployed state in Figures 4-6 and 17-18), and the distance between the first and second chambers is the greatest at tip ends of the first and second chambers (in interpreting “tip end” to mean the distal end of the first and second chambers, if there were no occupant on side A in Figure 18, and 22 extended outward as 24 in Figure 18, the distal ends of 22 and 24 would be the greatest distance between the two chambers). 
Regarding claim 4, Shin discloses the first (22) or second chamber (24) is configured to be turned or bent with respect to the fixed chamber when an external pressure is applied to the first or second chamber in an expanded state. Regarding the limitation of “to be turned or bent with respect to the fixed chamber when an external pressure is applied” is functional language. “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).Shin discloses the structural limitations, and also discloses that the lower chambers 22 and 24 can be bent (see col. 7, lines 15-25).
Regarding claim 5, Shin discloses the first (22) or second chamber (24) is configured, when the gas is supplied thereto, to expand toward a front of a passenger, and has a curved shape protruding toward the passenger when expanded (see curved shape in Figure 6).
Regarding claim 6, Shin discloses an end of the first or second chamber is, when expanded, located below a center of gravity of an upper body portion of a passenger (see bottom ends of 22 and 24 are below the possible center of gravity of an upper body portion).
Regarding claim 10, Shin discloses a tether (30) having a first end connected to the fixed chamber (bottom of 10 in Figures 4-6) and a second end coupled to the first or second chamber (300 connects at bottom of 22 and 24, see Figures 4-6), and configured to extend the first or second chamber in a direction substantially parallel to the first or second chamber (ends of tether 30 run parallel to ends of 22 and 24 in Figure 4, and runs substantially parallel to the bottom of 22 and 24 in Figures 5 and 6). 
Regarding claim 11, Shin discloses a roof (R) mounted airbag  (see Figures 4-6) comprising: a fixed chamber (10) having a first inner space and an upper portion fixed to a roof (R) of a vehicle and configured to expand downward when gas is supplied into the first inner space (see Figures 4-6); a first chamber (22) connected to the fixed chamber, having a second inner space connected to the first inner space of the fixed chamber (see Figures 4-6), and configured to expand downward when the gas is supplied into the second inner space from the first inner space of the fixed chamber; and a second chamber (24) connected to the fixed chamber and spaced apart from the first chamber, (see Figures 4-6) and 17-18 having a third inner space connected to the first inner space of the fixed chamber, and configured to expand downward when the gas is supplied into the third inner space from the first inner space of the fixed chamber (see Figures 4-6 and 17-18); and one or more tethers (30) connected to the first or second chamber (see Figures 4-6 and 17-18) to restrain turning thereof (see col. 7, lines 15-25), wherein the first (22) and second chambers (24) are spaced apart from each other (each comes from one side of the main chamber) and configured, when the gas is supplied thereto; and the first (22) and second chambers (24) are configured, when the gas is supplied thereto, to inclinedly extend in opposite directions, respectively (upper sections of 22 and 24 are inclined away from each other), such that to expand such that a distance between the first and second chambers is gradually increased as extending away from the fixed chamber (see deployed state in Figures 4-6 and 17-18), and the distance between the first and second chambers is the greatest at tip ends of the first and second chambers (in interpreting “tip end” to mean the distal end of the first and second chambers, if there were no occupant on side A in Figure 18, and 22 extended outward as 24 in Figure 18, the distal ends of 22 and 24 would be the greatest distance between the two chambers).
Regarding claim 14, Shin discloses the tether (30) is coupled to a downwards extended end of the first or second chamber (see Figures 4-6).
Regarding claim 16, Shin discloses a tether (30) having a first end connected to the fixed chamber (bottom of 10 in Figures 4-6) and a second end coupled to the first or second chamber (300 connects at bottom of 22 and 24, see Figures 4-6).
Regarding claim 17, Shin discloses the tether (30) extends from an outside of the first or second chamber (see 30 attached to outside),  and is arranged at a side of the first or second chamber (30 extends along one side of the chambers 22 and 24).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
Regarding claims 7 -9, Shin is discussed above including the features of a fixed chamber 10, a first chamber 22, and a second chamber 24, and further discloses a surface on 22 and 24 for landing the head of a passenger (see Figure 4). Shin does not explicitly disclose that the fixed chamber is located above a center of gravity of the head of a passenger, is located above the head of a passenger without vertically overlapping the head, or that the first or second chamber extends above a center of gravity of the head of the passenger. Shin does not discuss the configuration of the chambers in relation to the height or size of the occupants.
However, in looking at Figures 4-6 of Shin, it could be seen that these limitations could be met, if the size of the occupant in the drawings were to change. With a shorter occupant, the fixed chamber could be located above a center of gravity of the head, could be located above the head of the passenger without overlapping, and the first or second chamber could extend above a center of gravity of the head of the passenger. 
Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing of the claimed invention that the fixed chamber is located above a center of gravity of the head of a passenger, is located above the head of a passenger without overlapping, and that the first or second chamber extend above a center of gravity of the head of the passenger in the case where there is a shorter passenger or an out of position passenger. The results would have been predictable to one of ordinary skill in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of WIPO publication WO 2019/008074 to Ostling et al. (hereinafter Ostling; reference below are to the corresponding US Patent 11,273,786).
Shin is discussed above, and discloses having a fixed chamber, a first chamber,  a second chamber, and a tether. Shin does not disclose a first end of the tether is coupled to the first chamber, and a second end of the tether is coupled to the second chamber. 
However, Ostling discloses having two gas spaces (G1 and G2) configured to protect a front and rear passenger. Ostling discloses using a tether (49) connected to each space (see Figure 7) to help position the inflatable device (20) correctly when it is deployed (see col. 4, lines 46-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have used a tether between each of the chambers as disclosed in Ostling on the airbag system of Shin in order to help position them correctly when they are deployed. The results would have been predictable to one of ordinary skill in the art.

Allowable Subject Matter
Claim 12 is allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 8/5/2022 have been fully considered, but they are not fully persuasive. 
Regarding the 112 rejections of claims 6-9 regarding the term “center of gravity,” Examiner appreciates the attempt to remedy the indefiniteness, but by including the addition of the “child” has added new matter, and Examiner maintains the indefiniteness rejections as the “predetermined” size of the child has not been discussed or disclosed in the specification. This continues to allow the relation of parts to be variable. Applicant’s point to paragraph [0059] for support, however, Examiner does not believe there is sufficient support in paragraph [0059] regarding the size and relation to a child.
Applicant’s arguments with respect to the 35 U.S.C 101 rejection of claims 5-9 have been fully considered and are persuasive.  The 101 rejection of claims 5-9 has been withdrawn. 
Regarding applicant’s arguments regarding Shin, Examiner disagrees with the Applicant’s interpretation that because the front and rear chambers (22, 24) of Shin have no gap therebetween in Figures 4-6, that Shin does not teach “the first and second chambers are connected to first and second portions of the fixed chamber spaced apart from each other.” However, while there may not be a large gap between the chambers (22, 24) they are spaced apart from each as the front chamber is only connected to the front wall and the rear chamber is only connected to the rear wall and each of the first and second chambers do no share any connecting pieces, and are space apart. Further, in other embodiments of Shin, such as shown in Figure 16, there can be a space between the front and rear chambers (22, 24). Further, Examiner disagrees with the Applicant’s argument that Shin does not teach at least “wherein the first and second chambers are configured, when the gas is supplied thereto, to inclinedly expand in opposite directions, respectively, such that (1) a distance between the first and second chambers is gradually increased as extending away from the fixed chamber, and (2) the distance between the first and second chambers is the greatest at tip ends of the first and second chambers,” as recited in claims 1 and 11. However, if you look at embodiments of Shin beyond those shown in Figures 4-6, it can be seen that Shin does in fact discloses the distance between the first and second chambers is the greatest at tip ends of the first and second chambers (see Figures 16-18). As shown in Figure 18, Shin discloses that when an occupant is not present, the chamber (22 or 24) can expand out, and in the case where there would be no occupants, the chambers (22 and 24) expand to where the distance between the distal ends of the chambers is the greatest between the two chambers. See the above 102 rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616